DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings filed 29 September 2020 are approved by the examiner.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/25/2022, 10/22/2020 and 09/29/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Citation Notation
The following citations are made for the convenience of the reader:
Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (NPL – cited as an X-reference in the EPO).
	Claims 1-5: Wu discloses a CNT fiber (which meets the claimed wire under BRI) comprising an aggregate of CNTs (abs).  In particular, Wu discloses controlling the CNTs length with examples of 3000 nm and 5000 nm – corresponding to 3 and 5 microns respectively – and the CNTs diameter such as 1 nm and 2 nm values (Figs 1, 5, 6, 9, 10, 12, 13 and 14 with accompanying text). The Wu reference discloses the claimed invention but does not explicitly disclose the claimed structural parameters such as length, CV, density and diameter. Given that the that Wu discloses optimizing the structural variables of the CNTs and the fibers by controlling the CNT diameter, the CNT length and the fiber density/alignment, it would have been obvious to one of ordinary skill in the art at the time of the invention to gain the benefit of enhanced strength, conductivity and quality of the fiber as motivated by Wu (abs, pp 20419 and Figs 1, 5, 6, 9, 10, 12, 13 and 14 with accompanying text). Applicant is reminded that the patent office is not equipped to test the structural and chemical values of the fiber.  Here, the examiner relies on known variables and the expressed motivation to optimize the known variables to achieve the same desired behavior – thus, the ensuing properties would be expected from the resulting optimized fiber/wire. 
	Claim 6: Wu discloses a single fiber (Figs 1, 6 and 9).
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mukai (WO2019074072A1 – the US20210071320A1 equivalent document is cited from hereon).
	It is noted that Mukai is available as a prior art reference based on its foreign priority.
	Claims 1, 2, 4 and 5: Mukai discloses a CNT fiber that is constituted of an aggregate of aligned carbon nanotubes with a diameter of 5 nm or less and a length of 1 micron or more (abs, ¶34, examples 1-5 and Fig 2 with accompanying text). Further, Mukai discloses the feature of employing the coefficient of variation basis to optimize the structural variables of the CNTs and the fiber thus gaining enhanced density, conductivity, high strength and flexibility properties (abs, ¶2, and 29-30).  The Mukai reference discloses the claimed invention but does not explicitly disclose the claimed structural parameters such as the length, CV and diameter parameters. Given that the that Mukai discloses optimizing the structural variables of the CNTs and fibers by optimizing the CNT diameter, the CNT length and the fiber density/alignment, it would have been obvious to one of ordinary skill in the art at the time of the invention to gain the benefit enhanced density, conductivity, high strength and flexibility properties as motivated by Mukai (¶2, 29, 30 and examples). Applicant is reminded that the patent office is not equipped to test the structural and chemical values of the fiber.  Here, the examiner relies on known variables and the expressed motivation to optimize the known variables to achieve the same desired behavior – thus, the ensuing properties would be achieved from the resulting optimized fiber/wire. 
	Claim 3: Mukai discloses a density of 0.6 g/cm3 (examples).
	Claim 6: Mukai discloses the single fiber (Fig 2).
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (cited in the IDS) in view of Mukai or Wu.
	The disclosure(s) of Wu and Mukai is/are relied upon as set forth above.
Claims 1-5: Watanabe discloses a CNTs wire comprising an aggregate of CNTs having a diameter less than 5 nm such as 2-2.9 nm and length of greater than 20 microns, (abs, ¶57, Figs 1, 3 and 12 with accompanying text). Further, Watanabe is motivated to optimize the structural variables of the CNTs and the wire to achieve enhanced conductivity, current capacity, elasticity, and mechanical strength (¶4 and examples). The Watanabe reference discloses the claimed invention but does not explicitly disclose the claimed structural parameters such as length, CV, density and diameter.  In an analogous art, the Mukai or Wu reference discloses that optimizing the structural variables of CNTs is well known in the art to achieve a wire/fiber with enhanced conductivity, current capacity, elasticity, and/or mechanical strength (see above).  One of ordinary skill in the art would have recognized that applying the known technique of Mukai or Wu to the teachings of Watanabe would have yielded predictable results because the level of ordinary skill in the art demonstrated by the cited references shows the ability to apply such features into similar systems and compositions for the benefit gain of enhanced conductivity, current capacity, elasticity, and/or mechanical strength.
	Claim 6: Watanabe and Mukai or Wu disclose the single wire (Watanabe: Figs 1 and 12 with accompanying text).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764